UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 17, 2011 Commission file number 1-8198 HSBC FINANCE CORPORATION (Exact name of registrant as specified in its charter) Delaware (State of incorporation) 86-1052062 (IRS Employer Identification Number) 26525 N. Riverwoods Boulevard Mettawa, Illinois (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (224) 544-2000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. On October 17, 2011, HSBC Finance Corporation (“HSBC Finance” or the “Company”) issued a press release announcing the expiration and results of its offer to exchange (the “Exchange Offer”) any or all of its outstanding $2,938,669,000 in aggregate principal amount of 6.676%Senior Subordinated Notes due 2021 (the “Old Notes”) that were issued in private offerings on December 3, 2010 and December 13, 2010 for new 6.676% Senior Subordinated Notes due 2021 (the “New Notes”) that have been registered under the Securities Act of 1933, as amended. On October 17, 2011, the Company delivered an aggregate principal amount of$2,923,214,000 of its New Notes for the Old Notes accepted for exchange pursuant to the Exchange Offer. A copy of the press release is attached as Exhibit99.1 to this Form8-K. Item 9.01.Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Press Release dated October 17, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HSBC FINANCE CORPORATION (Registrant) By:/s/ Mick Forde Senior Vice President, Deputy General Counsel - Corporate and Assistant Secretary Dated:October 17, 2011 Exhibit Index Exhibit No. Description Press Release dated October 17, 2011.
